COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                               §
                                                              No. 08-13-00332-CV
                                               §
 IN THE MATTER OF J.M.D.D.L.C.,                                  Appeal from the
 A JUVENILE.                                   §
                                                                65th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                                 (TC# 11,01433)

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. It appearing to this Court that

Appellant is indigent; we make no further order as to payment of costs on appeal. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.